 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JASON PAUL LEGARE,                                Case No.: 1:18-cv-01474-BAM (PC)
12                      Plaintiff,                     ORDER GRANTING MOTION TO
                                                       PROCEED IN FORMA PAUPERIS
13          v.
14   CRYER, et al.,                                    (ECF No. 11)

15                      Defendants.                    ORDER DIRECTING PAYMENT OF
                                                       INMATE FILING FEE BY CALIFORNIA
16                                                     DEPARTMENT OF CORRECTIONS
17

18          Plaintiff Jason Paul Legare (“Plaintiff”) is a state prisoner proceeding pro se in this civil

19   action pursuant to 42 U.S.C. § 1983. This action was initiated on October 24, 2018. (ECF No.

20   1.) On November 16, 2018, Plaintiff filed the instant motion to proceed in forma pauperis

21   pursuant to 28 U.S.C. § 1915. (ECF No. 11.) A certified copy of Plaintiff’s prisoner trust fund

22   account statement was filed on October 30, 2018. (ECF No. 8.)

23          Plaintiff has made the showing required by § 1915(a) and accordingly, the request to

24   proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of

25   $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments

26   in the amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s

27   trust account. The California Department of Corrections is required to send to the Clerk of the

28   Court payments from Plaintiff’s trust account each time the amount in the account exceeds
                                                       1
 1   $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 2          Accordingly, IT IS HEREBY ORDERED that:

 3               1. Plaintiff's application to proceed in forma pauperis (ECF No. 11) is GRANTED;

 4               2. The Director of the California Department of Corrections or his/her designee

 5          shall collect payments from Plaintiff’s prison trust account in an amount equal to

 6          twenty per cent (20%) of the preceding month’s income credited to the prisoner’s

 7          trust account and shall forward those payments to the Clerk of the Court each time

 8          the amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

 9          until a total of $350.00 has been collected and forwarded to the Clerk of the Court.

10          The payments shall be clearly identified by the name and number assigned to this

11          action;

12               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

13          Plaintiff=s in forma pauperis application on the Director of the California Department of

14          Corrections, via the court’s electronic case filing system (CM/ECF); and

15               4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

16          Department, U.S. District Court, Eastern District of California.

17
     IT IS SO ORDERED.
18

19      Dated:        November 19, 2018                         /s/ Barbara   A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
